UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarter ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-14287 USEC Inc. (Exact name of registrant as specified in its charter) Delaware 52-2107911 (State of incorporation) (I.R.S. Employer Identification No.) Two Democracy Center 6903 Rockledge Drive, Bethesda, Maryland 20817 (301) 564-3200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ýNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ýNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ý Accelerated filer o Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934).Yes o.No ý As of July 29, 2011, there were 121,978,453 shares of Common Stock issued and outstanding. TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements: Consolidated Condensed Balance Sheets at June 30, 2011 and December 31, 2010 (Unaudited) 4 Consolidated Condensed Statements of Operations for the Three and Six Months Ended June 30, 2011 and 2010 (Unaudited) 5 Consolidated Condensed Statements of Cash Flows for the Six Months Ended June 30, 2011 and 2010 (Unaudited) 6 Notes to Consolidated Condensed Financial Statements (Unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures about Market Risk 54 Item 4. Controls and Procedures 54 PART II – OTHER INFORMATION Item 1. Legal Proceedings 55 Item 1A. Risk Factors 55 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 59 Item 6. Exhibits 60 Signature 61 Exhibit Index 62 2 This quarterly report on Form 10-Q, including “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in Item2, contains “forward-looking statements” – that is, statements related to future events. In this context, forward-looking statements may address our expected future business and financial performance, and often contain words such as “expects,” “anticipates,” “intends,” “plans,” “believes,” “will” and other words of similar meaning. Forward-looking statements by their nature address matters that are, to different degrees, uncertain. For USEC, particular risks and uncertainties that could cause our actual future results to differ materially from those expressed in our forward-looking statements include, but are not limited to: risks related to the deployment of the American Centrifuge technology, including risks related to performance, cost, schedule and financing; our success in obtaining a loan guarantee from the U.S. Department of Energy (“DOE”) for the American Centrifuge Plant, including our ability to address the technical and financial concerns raised by DOE and the timing of any loan guarantee; our ability to develop and consummate a structuring option acceptable to DOE or to develop and consummate a strategic alternative transaction, and the timing thereof; our ability to reach agreement with DOE on acceptable terms of a conditional commitment, including the timing of any decision and the determination of credit subsidy cost, and our ability to meet all required conditions to funding; our ability to obtain additional financing beyond the $2 billion of DOE loan guarantee funding for which we have applied, including our success in obtaining Japanese export credit agency financing of $1 billion; the impact of the demobilization of the American Centrifuge project and uncertainty regarding our ability to remobilize the project and the potential for termination of the project; our ability to meet the November 2011 financing milestone and other milestones under the June 2002 DOE-USEC Agreement; restrictions in our credit facility that may impact our operating and financial flexibility and spending on the American Centrifuge project; risks related to the completion of the remaining two phases of the three-phased strategic investment by Toshiba Corporation (“Toshiba”) and Babcock & Wilcox Investment Company (“B&W”), including our ability to satisfy the significant closing conditions in the securities purchase agreement governing the transactions and our ability to close on the second phase of the transactions prior to the outside date of August 15, 2011 under the standstill agreement, and the impact of a failure to consummate the transactions on our business and prospects; certain restrictions that may be placed on our business as a result ofthe transactions with Toshiba and B&W; our ability to achieve the benefits of any strategic relationships with Toshiba and B&W; uncertainty regarding the cost of electric power used at our gaseous diffusion plant; the economics of extended Paducah plant operations, including our ability to negotiate an acceptable power arrangement and our ability to obtain a contract to enrich DOE’s depleted uranium; our dependence on deliveries of LEU from Russia under the Russian Contract and on a single production facility; risks related to the implementing agreements needed for our new supply contract with TENEX to become effective; limitations on our ability to import the Russian LEU we buy under the new supply contract into the United States and other countries; our inability under many existing long-term contracts to directly pass on to customers increases in our costs; the decrease or elimination of duties charged on imports of foreign-produced low enriched uranium; pricing trends and demand in the uranium and enrichment markets and their impact on our profitability; movement and timing of customer orders; changes to, or termination of, our contracts with the U.S. government including uncertainty regarding the impacts on our business of the transition of government services performed by us at the former Portsmouth gaseous diffusion plant to the new decontamination and decommissioning contractor; limitations on our ability to compete for potential contracts with the U.S. government; changes in U.S. government priorities and the availability of government funding, including loan guarantees; the impact of government regulation by DOE and the U.S. Nuclear Regulatory Commission; the outcome of legal proceedings and other contingencies (including lawsuits and government investigations or audits); the competitive environment for our products and services; changes in the nuclear energy industry; the impact of the recent natural disaster in Japan on the nuclear industry and on our business, results of operations and prospects; the impact of volatile financial market conditions on our business, liquidity, prospects, pension assets and credit and insurance facilities; uncertainty regarding the continued capitalization of certain assets related to the American Centrifuge Plant and the impact on our results of operations; the timing of recognition of previously deferred revenue; and other risks and uncertainties discussed in this and our other filings with the Securities and Exchange Commission, including our Annual Report on Form 10-K for the year ended December 31, 2010 (“10-K”). Revenue and operating results can fluctuate significantly from quarter to quarter, and in some cases, year to year. For a discussion of these risks and uncertainties and other factors that may affect our future results, please see Item 1A entitled “Risk Factors” and the other sections of this report and our 10-K.Readers are urged to carefully review and consider the various disclosures made in this report and in our other filings with the Securities and Exchange Commissionthat attempt to advise interested parties of the risks and factors that may affect our business. We do not undertake to update our forward-looking statements except as required by law. 3 USEC Inc. CONSOLIDATED CONDENSED BALANCE SHEETS (Unaudited) (millions) June 30, December 31, ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net Inventories Deferred income taxes Deferred costs associated with deferred revenue Other current assets Total Current Assets Property, Plant and Equipment, net Other Long-Term Assets Deferred income taxes Deposits for surety bonds Deferred financing costs, net Goodwill Total Other Long-Term Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Payables under Russian Contract Inventories owed to customers and suppliers Deferred revenue and advances from customers Credit facility term loan - Total Current Liabilities Long-Term Debt Convertible Preferred Stock Other Long-Term Liabilities Depleted uranium disposition Postretirement health and life benefit obligations Pension benefit liabilities Other liabilities Total Other Long-Term Liabilities Commitments and Contingencies (Note 13) Stockholders’ Equity Total Liabilities and Stockholders’ Equity $ $ See notes to consolidated condensed financial statements. 4 USEC Inc. CONSOLIDATED CONDENSED STATEMENTS OF OPERATIONS (Unaudited) (millions, except per share data) Three Months Ended June 30, Six Months Ended June 30, Revenue: Separative work units $ Uranium Contract services Total revenue Cost of sales: Separative work units and uranium Contract services Total cost of sales Gross profit Advanced technology costs Selling, general and administrative Other (income) - ) ) ) Operating income (loss) ) ) Interest expense Interest (income) Income (loss) before income taxes ) ) Provision (benefit) for income taxes ) Net income (loss) $ ) $ $ ) $ ) Net income (loss) per share – basic $ ) $ $ ) $ ) Net income (loss) per share – diluted $ ) $ $ ) $ ) Weighted-average number of shares outstanding: Basic Diluted See notes to consolidated condensed financial statements. 5 USEC Inc. CONSOLIDATED CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) (millions) Six Months Ended June 30, Cash Flows from Operating Activities Net (loss) $ ) $ ) Adjustments to reconcile net (loss) to net cash provided by operating activities: Depreciation and amortization Deferred income taxes Other non-cash income on release of disposal obligation ) ) Capitalized convertible preferred stock dividends paid-in-kind - Gain on extinguishment of convertible senior notes ) - Changes in operating assets and liabilities: Accounts receivable – decrease Inventories, net – decrease Payables under Russian Contract – increase (decrease) ) Deferred revenue, net of deferred costs – increase Accrued depleted uranium disposition – increase (decrease) ) Accounts payable and other liabilities – (decrease) ) ) Other, net ) Net Cash Provided by Operating Activities Cash Flows Used in Investing Activities Capital expenditures ) ) Deposits for surety bonds – net decrease - Net Cash (Used in) Investing Activities ) ) Cash Flows Used in Financing Activities Borrowings under revolving credit facility - Repayments under revolving credit facility - ) Payments for deferred financing costs ) ) Common stock issued (purchased), net ) ) Net Cash (Used in) Financing Activities ) ) Net Increase Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period $ $ Supplemental Cash Flow Information: Interest paid, net of amount capitalized $
